Exhibit 2
                       DALLAS COUNTY


          AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                     DATE AMENDED ORDER ISSUED: March 21, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;
and,

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus; and,

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State Health
Services warrant the March 12, 2020 Order of County Judge Clay Jenkins to be amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people;

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on April 3, 2020, unless rescinded by order of the Commissioners Court.

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby AMENDED
as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid
spread of the virus, and the need to protect the most vulnerable members of the community, this
Order prohibits community gatherings, as defined by Section 3 herein, of 50 persons or more
anywhere in Dallas County beginning at 10:00 a.m. on March 20, 2020, and continuing through
11:59 p.m. on April 3, 2020. Additionally, this Order prohibits social gatherings, as defined by
Section 3 herein, of 10 persons or more anywhere in Dallas County beginning at 10:00 a.m. on
March 20, 2020, and continuing through 11:59 p.m. on April 3, 2020. For gatherings of less than
10 persons, the Office of the Dallas County Judge and the Health Authority strongly recommends
following the social distancing protocols attached to this Order. Additionally, the Office of the
Dallas County Judge and the Health Authority urges in the strongest terms possible all high-risk
individuals, as defined by the Centers for Disease Control and Prevention (CDC), cancel,
reschedule, or not attend any event.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

                                                  1
                   DALLAS COUNTY



1. Effective as of 11:59 p.m. on March 21, 2020, and continuing until 11:59 p.m. on April 3,
   2020:
            (a) Public or private Recreational Gatherings and Community Gatherings (as
   defined in Section 3 below) are prohibited anywhere in Dallas County.
            (b) Restaurants with or without drive-in or drive-through services and
   microbreweries, micro-distilleries, or wineries may only provide take out, delivery, or
   drive-through services as allowed by law.
            (c) Bars, lounges, taverns, private clubs, arcades, bowling alleys, theaters, gyms,
   fitness centers, gymnastics studios, and martial arts studios shall close.
            (d) Massage parlors, nail salons, hair salons, barber shops, beauty salons, hair
   removal services, spas, tattoo and piercing parlors, and all other non-medical, personal care
   services that cannot be provided while maintaining six feet of distance shall close.
            (e) Dallas County Tax Offices and passport offices shall close for in-person
   services.
            (f) All elective medical, surgical, and dental procedures are prohibited anywhere in
   Dallas County. Hospitals, ambulatory surgery centers, dental offices, and other medical
   facilities are directed to identify procedures that are deemed "elective" by assessing which
   procedures can be postponed or cancelled based on patient risk considering the emergency
   need for redirection of resources to COVID-19 response.
2. In addition, the Office of the Dallas County Judge and the Dallas County Department of
   Health and Human Services (“Health Authority”) strongly urge high-risk individuals to
   cancel, reschedule, and not attend all gatherings until further notice. These
   recommendations are based on the social distancing practices attached to this Order as well
   as the “Implementation of Mitigation Strategies for Communities with Local COVID-19
   Transmission” issued by the United States Centers for Disease Control and Prevention
   (“CDC”). The Office of the Dallas County Judge and the Health Authority urge people to
   not attend non-essential gatherings during the duration of this Order in order to help slow
   down the spread of the COVID-19 virus.
3. Definitions:
       a. For purposes of this Order, a “Community Gathering” is any indoor or outdoor
            event or convening, subject to the exceptions and clarifications below, that brings
            together or is likely to bring together fifty (50) or more persons within six feet of
            one another for extended periods at the same time in a single room or other single
            confined or enclosed space, such as an auditorium, theatre, stadium (indoor or
            outdoor), arena or event center, meeting hall, conference center, large cafeteria. An
            outdoor “Community Gathering” under this Order is limited to events in confined
            outdoor spaces, which means an outdoor space that (i) is enclosed by a fence,
            physical barrier, or other structure and (ii) where people are present and they are
            within six feet of one another for extended periods. For clarity, community
            gatherings include, but are not limited to, weddings, religious services, funerals,
            and other gatherings.
       b. For the purposes of the Order, a “Recreational Gathering” is any indoor or outdoor
            event or convening that is primarily social or recreational in nature, subject to the
            exceptions and clarifications below, that brings together or is likely to bring

                                             2
            DALLAS COUNTY


   together ten (10) or more persons at the same time in a single room or other single
   confined or enclosed space. For clarity, social gatherings include, but are not
   limited to, parties, backyard barbecues, social events, sporting events, and other
   gatherings. Private facilities, such as county clubs, may still operate their outdoor
   facilities, such as golf or tennis courts, but must limit indoor activities, such as their
   card rooms and similar amenities to 10 people or less. To the extent individuals are
   using shared outdoor spaces, such as public parks or trails, they must maintain at
   least six feet of space from any other person at all times.
c. This Order does not prohibit gatherings of people in multiple, separate
   enclosed spaces in a single building such as school classrooms, residential
   buildings, or hotels, so long as 50 people are not present in any single space at the
   same time. This Order also does not prohibit the use of enclosed spaces where 50
   or more people may be present at different times during the day, so long as
   50 or more people are not present in the space at the same time. For example,
   residential buildings may continue to operate their common facilities, such as
   laundry facilities, so long as 50 or more people are not present at the same time.
   For any gathering covered by this subsection, the Office of the Dallas County
   Judge and the Health Authority strongly encourage compliance with the attached
   Recommendations, including social distancing, providing hand sanitizer and
   tissues, and increasing cleaning of commonly and frequently touched services.
d. This Order does not apply to the following critical facilities, so long as visitors are
   generally not within six feet of one another for extended periods:
         i. (i) critical infrastructure, including airport facilities and operations, bus
            stations, transit, and transit facilities;
        ii. (ii) government buildings providing essential services;
       iii. (iii) schools or institutes of higher learning;
       iv. (iv) banks, financial institutions, and credit unions;
        v. (iv) office buildings, so long as employers take all steps reasonably possible
            to implement social distancing protocols;
       vi. (v) grocery stores and pharmacies;
      vii. (vi) hospitals and medical offices and facilities, including cafes and
            restaurants located within these facilities; and
     viii. (vii) Businesses that provide food, shelter, and social services, and other
            necessities of life for economically disadvantaged or otherwise needy
            individuals.

    For purposes of this Order, “grocery stores” includes warehouse stores, big-box
    stores, bodegas, gas stations, and farmers’ markets that sell food products and
    household staples.

    In the settings described in Section (3)(d), the Office of the Dallas County Judge
    and the Dallas County Health Authority strongly encourage compliance with the
    attached Recommendations, including social distancing, providing hand sanitizer



                                       3
                    DALLAS COUNTY


            and tissues, and increasing cleaning of commonly and frequently touched
            services.
4. Our community’s critical infrastructure, which includes communications, emergency
    services, energy, transportation systems, and water and wastewater systems, are instructed
    by this order to continue operating and encouraged to implement screening precautions to
    protect employees.
5. Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
    experiencing high levels of demand for a large number of products, requiring more
    deliveries from manufacturers and distribution centers to serve their customers. A number
    of Texas cities and local associations have implemented restrictions on delivery hours to
    stores to mitigate truck noise and traffic. Due to the need to deliver products as quickly and
    efficiently as possible during this critical timeframe, this Order hereby suspends all
    delivery hour restrictions for transport to or from any entity involved in the selling or
    distribution of food products, medicine, or medical supplies in Dallas County for the next
    60 days.
6. Due to increased demand for bath or toilet tissue resulting from stock up buying and
    individuals who purchase for resale, a mandatory limit on toilet paper sales is instituted
    until the supply chain meets the demand or two weeks, whichever comes first. All sales of
    bath or toilet tissue occurring in Dallas County are limited to the greater of: (a) twelve (12)
    rolls per purchase or (b) one (1) package per purchase.
7. Due to the public health emergency, the Office of the Dallas County Judge hereby
    advises the Dallas County Justices of the Peace to suspend eviction hearings and writs of
    possession for at least the next 60 days to prevent renters from being displaced.
8. If someone in a household has tested positive for coronavirus, the household is ordered to
    isolate at home. Members of the household cannot go to work, school, or any other
    community function.
9. Nursing homes, retirement, and long-term care facilities are instructed by this order to
    prohibit non-essential visitors from accessing their facilities unless to provide critical
    assistance or for end-of-life visitation.
10. Public and private schools and institutions of higher education are instructed by this order
    to provide a safety plan to Dallas County Office of Homeland Security and Emergency
    Management 72 hours before students return to a classroom settings.
11. Additionally, the Office of the Dallas County Judge and the Health Authority instructs all
    employees to remain at home if sick. Employees of private businesses and nonprofits with
    six or more employees in the City of Dallas can use their paid sick leave when they are
    sick or to care for sick family members.
12. This Order shall be effective until 11:59 p.m. on April 3, 2020, or until it is either rescinded,
    superseded, or amended pursuant to applicable law.
13. The County of Dallas must promptly provide copies of this Order by posting on the Dallas
    County Health and Human Services website. In addition, the owner, manager, or operator
    of any facility that is likely to be impacted by this Order is strongly encouraged to post a
    copy of this Order onsite and to provide a copy to any member of the public asking for a
    copy. If any subsection, sentence, clause, phrase, or word of this Order or any application
    of it to any person, structure, gathering, or circumstance is held to be invalid or


                                               4
                    DALLAS COUNTY


     unconstitutional by a decision of a court of competent jurisdiction, then such decision will
     not affect the validity of the remaining portions or applications of this Order.


IT IS SO ORDERED


CLAY JENKINS
DALLAS COUNTY JUDGE




                                              5
                      DALLAS COUNTY


                DCHHS Social Distancing Recommendations
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
          o 60 years old and older.
          o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. If you can
      telecommute, you should. Avoid people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Minimize the number of employees working within six feet of one another, including
      minimizing or canceling large in-person meetings and conferences.
    Urge employees to stay home when they are sick and maximize flexibility in sick leave
      benefits.
    Do not require a doctor’s note for employees who are sick.
    Consider use of telecommuting options.
    Some people need to be at work to provide essential services of great benefit to the
      community. They can take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to create physical space to minimize close contact as much as
             possible.

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for potential closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.


                                                6
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the possible disruption caused by an outbreak. Preparedness actions
include:
     Prepare to work from home if that is possible for your job, and your employer.
     Make sure you have a supply of all essential medications for your family.
     Prepare a child care plan if you or a caregiver are sick.
     Make arrangements about how your family will manage a school closure.
     Plan for how you can care for a sick family member without getting sick yourself.
     Take care of each other and check in by phone with friends, family and neighbors that are
       vulnerable to serious illness or death if they get COVID-19.
     Keep common spaces clean to help maintain a healthy environment for you and others.
       Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
       or common household cleaning products.




                                                 7
